Cohalan, J.
The petitioner prays for an order directing the respondent to accept and file a certificate of satisfaction of judgment upon payment of the sum of $1, and to discharge the judgment of record. There were 109 plaintiffs in the action and the respondent seeks a payment of $109.
The respondent’s position is not tenable and the petition must be granted. Under the Public Officers Law (§ 67, subd. 1), public officials must act without fee unless a fee is expressly allowed. Section 1557-a of the Civil Practice Act provides for the County Clerk’s fee on entering judgment. It reads in part as follows:
“ The clerks of the counties comprising the city of New York are entitled to the following fees .for the services specified in this section, to be paid in advance. The fees hereinafter mentioned shall supersede the.'fees allowed by any other statute for the same services: * * *
“ 7. For entering judgment in the action or entering a final order in the special proceeding * * * 0ne dollar, and twenty-five cents for each name that the judgment or order directs that it be docketed against. * * *
“ 21. For filing a certificate of satisfaction or partial satisfaction or a modification, assignment, reversal, cancellation or amendment of judgment, one dollar.”
Beading these two subdivisions of the same section together, it is obvious that the Legislature deliberately empowered the County Clerk to collect an additional twenty-five cents for each *967person against whom a judgment is to be docketed, but gave no such right of collection for any additional person in favor of whom such judgment should he granted.
The petition is granted and the County Clerk is directed to enter the judgment accordingly.